[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JAN 11, 2007
                              No. 06-13538                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 04-00041-CR-CG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JAMES HUBERT CAIN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                             (January 11, 2007)

Before TJOFLAT, BLACK and HULL, Circuit Judges.

PER CURIAM:

     Kristen Gartman Rogers, counsel for James Hubert Cain in this appeal from
his re-sentencing, which was mandated in United States v. Cain, 433 F.3d 1345

(11th Cir. 2005), when we affirmed his conviction and sentencing guideline

calculation, has moved to withdraw from further representation of the appellant

and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because we

previously affirmed Cain’s conviction, and because independent examination of

the entire record reveals no arguable issues of merit, counsel’s motion to withdraw

is GRANTED, and Cain’s sentence imposed by the district court on May 17, 2006,

is AFFIRMED.




                                          2